United States Securities and Exchange Commission Washington, D.C. 20549 Form 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2008 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-51272 ATLAS AMERICA SERIES 25-2004 (A) L.P. (Name of small business issuer in its charter) Delaware 55-0856393 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Westpointe Corporate Center One 1550 Coraopolis Heights Rd. 2nd Floor Moon Township, PA 15108 (Address of principal executive offices) (zip code) Issuer’s telephone number, including area code: (412) 262-2830 Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesR No o Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer", "accelerated filer", and "smaller reporting company" in Rule 12b-2 of the Exchange Act (Check One) Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company R Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No R Transitional Small Business Disclosure Format (check one): Yes o No R ATLAS AMERICA SERIES 25-2004 (A) L.P. (A Delaware Limited Partnership) INDEX TO QUARTERLY REPORT ON FORM 10-Q PART I. FINANCIAL INFORMATION PAGE Item 1: Financial Statements Balance Sheets as of June 30, 2008 and December 31, 2007 3 Statements of Net Earnings for the Three Months and Six Months ended June 30, 2008 and 2007 4 Statement of Changes in Partners’ Capital for the Six Months ended June 30, 2008 5 Statements of Cash Flows for the Six Months ended June 30, 2008 and 2007 6 Notes to Financial Statements 7-15 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 15-19 Item 4: Controls and Procedures 19 PART II. OTHER INFORMATION Item 1: Legal Proceedings 19 Item 6: Exhibits 20 SIGNATURES 21 CERTIFICATIONS 22-25 2 PART I ITEM 1. FINANCIAL STATEMENTS ATLAS AMERICA SERIES 25-2004 (A) L.P. BALANCE SHEETS June 30, December 31, 2008 2007 (Unaudited) ASSETS Current assets: Cash and cash equivalents $ 369,700 $ 359,700 Accounts receivable-affiliate 1,382,900 1,238,800 Short-term hedge receivable due from affiliate — 470,300 Total current assets 1,752,600 2,068,800 Oil and gas properties, net 21,029,000 22,308,100 Long-term hedge receivable due from affiliate — 70,300 $ 22,781,600 $ 24,447,200 LIABILITIES AND PARTNERS’ CAPITAL Current liabilities: Accrued liabilities $ 16,500 $ 19,000 Short-term hedge liability due to affiliate 2,073,800 11,100 Total current liabilities 2,090,300 30,100 Asset retirement obligation 1,179,000 1,144,700 Long-term hedge liability due to affiliate 3,002,100 706,600 Partners’ capital: Managing general partner 5,559,100 5,719,000 Limited partners (1,106.76 units) 16,028,100 17,025,300 Accumulated other comprehensive loss (5,077,000 ) (178,500 ) Total partners' capital 16,510,200 22,565,800 $ 22,781,600 $ 24,447,200 The accompanying notes are an integral part of these financial statements 3 ATLAS AMERICA SERIES 25-2004 (A) L.P. STATEMENTS OF NET EARNINGS (Unaudited) Three Months Ended Six Months Ended June 30, June 30, 2008 2007 2008 2007 REVENUES Natural gas and oil $ 1,671,300 $ 1,724,100 $ 3,173,900 $ 3,987,600 Total revenues 1,671,300 1,724,100 3,173,900 3,987,600 COSTS AND EXPENSES Production 392,900 398,300 743,400 814,200 Depletion 654,000 757,600 1,279,100 1,765,000 Accretion of asset retirement obligation 17,100 16,800 34,300 33,600 General and administrative 48,200 37,600 85,700 77,000 Total expenses 1,112,200 1,210,300 2,142,500 2,689,800 Net earnings $ 559,100 $ 513,800 $ 1,031,400 $ 1,297,800 Allocation of net earnings: Managing general partner $ 321,000 $ 324,200 $ 606,100 $ 791,300 Limited partners $ 238,100 $ 189,600 $ 425,300 $ 506,500 Net earnings per limited partnership unit $ 215 $ 172 $ 384 $ 458 The accompanying notes are an integral part of these financial statements 4 ATLAS AMERICA SERIES 25-2004 (A) L.P. STATEMENT OF CHANGES IN PARTNERS’ CAPITAL FOR THE SIX MONTHS ENDED June 30, 2008 (Unaudited) Accumulated Managing Other General Limited Comprehensive Partner Partners Loss Total Balance at January 1, 2008 $ 5,719,000 $ 17,025,300 $ (178,500 ) $ 22,565,800 Participation in revenues and expenses: Net production revenues 850,700 1,579,800 — 2,430,500 Depletion (202,600 ) (1,076,500 ) — (1,279,100 ) Accretion of asset retirement obligation (12,000 ) (22,300 ) — (34,300 ) General and administrative (30,000 ) (55,700 ) — (85,700 ) Net earnings 606,100 425,300 — 1,031,400 Other comprehensive loss — — (4,898,500 ) (4,898,500 ) Distributions to partners (766,000 ) (1,422,500 ) — (2,188,500 ) Balance at June 30, 2008 $ 5,559,100 $ 16,028,100 $ (5,077,000 ) $ 16,510,200 The accompanying notes are an integral part of these financial statements 5 ATLAS AMERICA SERIES 25-2004 (A) L.P. STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended June 30, 2008 2007 Cash flows from operating activities: Net earnings $ 1,031,400 $ 1,297,800 Adjustments to reconcile net earnings to net cash provided by operating activities: Depletion 1,279,100 1,765,000 Non-cash loss on derivative value 300 1,100 Accretion of asset retirement obligation 34,300 33,600 (Increase) decrease in accounts receivable – affiliate (144,100 ) 1,017,000 Decrease in accrued liabilities (2,500 ) (8,700 ) Net cash provided by operating activities 2,198,500 4,105,800 Cash flows from financing activities: Distributions to partners (2,188,500 ) (3,616,600 ) Net cash used in financing activities (2,188,500 ) (3,616,600 ) Net increase in cash and cash equivalents 10,000 489,200 Cash and cash equivalents at beginning of period 359,700 500 Cash and cash equivalents at end of period $ 369,700 $ 489,700 Supplemental Schedule of Non-cash Investing and Financing Activities: Assets contributed by managing general partner: Tangible equipment included in oil & gas properties $ — $ 300 Intangible drilling costs included in oil & gas properties — 10,400 $ — $ 10,700 The accompanying notes are an integral part of these financial statements 6 ATLAS AMERICA SERIES 25-2004 (A) L.P. NOTES TO FINANCIAL STATEMENTS June 30, 2008 (Unaudited) NOTE 1 - DESCRIPTION OF BUSINESS Atlas America Series 25-2004(A) L.P. (the “Partnership”) is a Delaware Limited Partnership which includes Atlas Resources, LLC of Pittsburgh, Pennsylvania, as Managing General Partner ("MGP") and Operator, and 644 Limited Partners. The Partnership was formed on January 21, 2004 to drill and operate gas wells located primarily in western Pennsylvania and Tennessee. The Partnership has no employees and relies on its MGP for management which, in turn, relies on its parent company, Atlas Energy Resources, LLC (NYSE:ATN), ("Atlas Energy"), for administrative services. The financial statements as of June 30, 2008 and for the three months and six months ended June 30, 2008 and 2007 are unaudited. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted in this Form 10-Q pursuant to the rules and regulations of the Securities and Exchange Commission. However, in the opinion of management, these interim financial statements include all the necessary adjustments to fairly present the results of the interim periods presented. The unaudited interim financial statements should be read in conjunction with the audited financial statements included in the Partnership’s Form 10-KSB for the year ended December 31, 2007. The results of operations for the three months and six months ended June 30, 2008 may not necessarily be indicative of the results of operations for the year ended December 31, 2008. NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES In addition to matters discussed further in this note, the Partnership’s significant accounting policies are detailed in its audited financial statements and notes thereto in the Partnership’s Form 10-KSB for the year ended December 31, 2007 filed with the Securities and Exchange Commission. Use of Estimates Preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities as of the date of the financial statements and the reported amounts of revenues, costs and expenses during the reporting period.Actual results could differ from these estimates. Accounts Receivable and Allowance for Possible Losses In evaluating its allowance for possible losses, the Partnership's MGP performs ongoing credit evaluations of its customers and adjusts credit limits based upon payment history and the customer’s current creditworthiness, as determined by review of its customers' credit information. Credit is extended on an unsecured basis to many of its energy customers. At June 30, 2008 and December 31, 2007, the Partnership's MGP’s credit evaluation indicated that the Partnership has no need for an allowance for possible losses. Revenue Recognition Because there are timing differences between the delivery of the Partnership’s natural gas and oil and the receipt of a delivery statement, the Partnership has unbilled revenues. These revenues are accrued based upon volumetric data from the Partnership’s records and estimates of the related transportation and compression fees which are, in turn, based upon applicable product prices. The Partnership had unbilled trade receivables of $981,000 at June 30, 2008 and $853,700 at December 31, 2007 which are included in Accounts receivable-affiliate, on the Partnership's Balance Sheets. 7 ATLAS AMERICA SERIES 25-2004 (A) L.P. NOTES TO FINANCIAL STATEMENTS (Continued) June 30, 2008 (Unaudited) NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Oil and Gas Properties Oil and gas properties are stated at cost. Depletion is based on cost less estimated salvage value primarily using the unit-of-production method over the assets’ estimated useful lives. Maintenance and repairs are expensed as incurred. Major renewals and improvements that extend the useful lives of property are capitalized. Oil and gas properties consist of the following at the dates indicated: June 30, December 31, 2008 2007 Natural gas and oil properties: Proved properties: Leasehold interests $ 738,200 $ 738,200 Wells and related equipment 35,361,300 35,361,300 36,099,500 36,099,500 Accumulated depletion (15,070,500 ) (13,791,400 ) $ 21,029,000 $ 22,308,100 Recently Issued Financial Accounting Standards In May 2008, the Financial Accounting Standards Board, ("FASB") issued Statement of Financial Accounting Standards No. 162, "The Hierarchy of Generally Accepted Accounting Policies" ("SFAS 162"), which reorganizes the GAAP hierarchy.
